Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 1 of 10

Further, Judge Fasanya made the decision knowing it violates explicit law in this
case barring his jurisdiction over legal fees. The AD’s second decision relates to the
attorney for my child [“AFC] fees. The AD did not reach the fact that Judge Fasanya
harassed a pro se father seeking help with a mother’s violations with 10 summary
arrest orders to provide the AFC with $40,880.62 in cash. He did this without legal
authority or fact-finding in contravention of the case record and established law
knowing he lacked authority under the FCA and Constitution to do so. He not only
violated case law without facts using administrative acts, which must_be
unquestionably "nondiscretionary and nonjudgmental,” but in both the AFC and
legal fees determination he did so without legal authority.

No citizen is safe or secure before a jurist that has generated unwarranted, undue
financial liabilities through unregulated administrative acts that must be clearly
"nondiscretionary and nonjudgmental.”

Judge Fasanya will not grant a stay, he does not even allow me to file motions and
refuses to allow me to examine the Respondent or the AFC under oath. I have been
actively seeking to have Judge Fasanya removed or restrained since October 2015.
He declined to recuse himself in a decision that avoids addressing the issue making
a review impossible. These are illegal malicious fee orders, deliberately intended to
cause me harm and deny my access to justice. Therefore, under no circumstance,
irrespective of what is before Judge Fasanya, can I appear before him without
protection from his use of administrative acts to cause me further financial harm. |
respectfully request that you stay these proceedings and open an investigation.

Sincerely,

a)

Manuel P. Asensio
Served on:

Hon. Chief Judge Janet Di Fiore

Hon. Judge Adetokunbo O. Fasanya

Alexis Wolf, Esq., Respondent’s Counsel

Carmen Restivo, Esq., Attorney for the Child

Brian Kelly, New York County Family Court Chief Clerk
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 2 of 10

VERIFICATION

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _ )

Manuel P. Asensio, duly sworn, says that he is the Father-Petitioner in the above-
captioned child custody proceedings titled Asensio v. Bosak Numbered V-
43839/13/13A and the affiant the annexed letter of February 3, 2017 constituting a
demand for an open investigation of the subject justice, Adetokunbo O.
Fasanya, a judicial official under the supervision of the Hon. Karen Lupuloff,
Supervising Administrative Judge of New York County Family Court related to
her refusal to regulate the subject judge’s personal and administrative conduct in
light of the State of New York’s Chief Judicial Officer and Chief Administrative
Judicial Officer of December 5, 2016 determination and swears the above is
complete and true to the best of my own personal knowledge, except as to matters
stated upon information and belief and on those matters | swear solemnly that I
believe them to be true.

IDO SO SWEAR:

Ai towel Joo

Manuel P. Asensio, Petitioner

Sworn to before me this the 3 Day of February 2017

f Natta Notary Public

FO

 

 

MATTHEW EDWARD BEATUS
Notary Public, State of New York
No. 02BE6299565
11 Qualified in New York County

Commission Expires March 24, 2018

— POP

 

OO

 

 
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 3 of 10

EXHIBIT 1
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 4 of 10

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
-- X
EMILIE BOSAK,
| Plaintiff, Index No. 300417/11
-against- REPLY AFFIRMATION
MANUEL ASENSIO, AND IN FURTHER
SUPPORT
Defendant.
---- --X

 

Mitchell Cantor, an attorney duly admitted to practice law before the Courts

of the State of New York and aware of the penalties for perjury, affirms as follows:

lL. I am the attorney for the Defendant in the above referenced matter
and I make this affirmation in reply to Plaintiff's Affirmation in opposition to and
in further support of Defendant’s motion to modify this Court’s August 13th, 2013
Judgment of Divorce (“JOD”) that incorporated, not merged, Defendant’s
Stipulation of Settlement dated April 30, 2013 (henceforth the “Stipulation” so as
to grant Defendant: (a) immediate visitation as per the Stipulation notwithstanding
any orders to the contrary; (b) legal custody of his daughter Eva Asensio
(henceforth the “Child”); (c) sole decision-making authority as to matters
concerning the Child’s health, religion and education; (d) an order requiring

immediate drug and alcohol testing of Plaintiff; (e) suspension of the Plaintiff
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 5 of 10

from contact with the Child in light of the Plaintiff's material interference with
Defendant’s relationship with the Child and her lascivious, solipsistic and
meretricious lifestyle that has negatively affected the Child’s welfare and (f) such
other and further relief as this Court deems just and proper.

ee Plaintiff's opposition to Defendant’s motion is unresponsive to the
merits of this motion. Under the guise of recounting the history of the case,
Plaintiff's attorney repeats allegations about Defendant of which she has no
firsthand knowledge and which are irrelevant to the motion before the Court.
These include the allegations in paragraph 3 of her June 6, 2017 affirmation where
counsel accuses Defendant of delaying proceedings in Family Court, in paragraph
4 of that affirmation where she repeats the groundless accusation that Defendant
physically assaulted her client’s mother and in paragraph 5 of her affirmation
where she makes reference to “disturbing incidents” of which she knows nothing.
Counsel does not represent her client in Family Court and knows nothing about the
alleged incident involving the Defendant and Plaintiff's mother. The Court should
note at the outset that there is no affidavit in opposition from Plaintiff herself nor is
there an affirmation in opposition from any of the various attorneys who have
represented Plaintiff in Family iGewnt

3, Plaintiff also incorrectly and disingenuously accuses Defendant of

forum shopping and uses that argument as a rationale as to why the present motion
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 6 of 10

should not be granted. This is a specious argument. The present matter was
commenced by the Plaintiff, not the Defendant, in 2011. Defendant initially filed
petitions in Family Court, all of which have now been withdrawn, in 2013 and in
2014, well after commencement of the present case. He could well have filed them
under the present index number. The Family Court Petition for Modification and
Enforcement of Custody filed by Plaintiff, to which her counsel refers and which
she attaches as her “Exhibit G,” was only filed on July 10, 2015, some four years
after the commencement of the present action. Therefore, Plaintiff's argument that
the present action is somehow duplicative of pending Family Court litigation is
disingenuous.

4. Furthermore, the relief sought by Defendant in the present motion 1s
different from the relief sought by Plaintiff in her petition in Family Court. While
both Plaintiff and Defendant seek custody of their daughter, Defendant is also
seeking visitation, sole decision-making authority as to matters concerning the
Child’s health, religion and education, drug and alcohol testing of Plaintiff and
suspension of Plaintiff from contact with her daughter based on Plaintiff's
solipsistic lifestyle. These issues are not before the Family Court on Plaintiff's
Petition.

5. Plaintiff furthermore incorrectly relies on CPLR Section 3211(a)(4) as

statutory support for her opposition to Defendant’s motion. CPLR Section
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 7 of 10

33211(a)(4) allows a party to move to dismiss a pending action on the grounds that
there is another action pending between the parties on the same cause of action.
The present action was filed by Plaintiff in 2011 and she has filed no motion or
cross motion to have it dismissed. Therefore her reliance on CPLR Section
3211(a)(4) is completely misplaced. CPLR Section 3211(a)(4) addresses the
dismissal of duplicative actions, not motions, even assuming arguendo that the
present motion seeks relief similar to the petition filed by Plaintiff in Family Court,
a point which Defendant emphatically does not concede. There is nothing in
CPLR Section 3211(a)(4) that grants a litigant the right to oppose an application in
an action that was never duplicative of any other action on the grounds that such
application may in part seek relief similar to that being sought in another action. In
short, CPLR Section 3211(a)(4) is a sword, not a shield. Plaintiff's reliance on
A.M. v. A.V. 2014 NY Slip Op 51180(U) is similarly misplaced. First, A.M. v.
A.V. is an opinion of the Supreme, Court, Kings County, and has such as no
authority over the Supreme Court, New York County. Secondly, it was decided
against the movant because that movant argued that the Supreme Court, rather than
the Family Court, had exclusive jurisdiction under the Stipulation between her and
her child’s father, an argument that was never made by Defendant herein. Finally,
to the extent that the Supreme Court, Kings County, in A.M. v. A.V. rejected the

movant’s application for consolidation, it did so after movant had previously made
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 8 of 10

just such an application to the Court which had previously been rejected. On the
contrary, Defendant herein is not even seeking consolidation with the matters still
pending in Family Court but is seeking the concurrent jurisdiction of the Supreme
Court to address and determine not only competing claims to custody but issues
such as the child’s health, education and religion and the Plaintiff's drug and
alcohol abuse which have never been fully litigated, if at all, in the Family Court.
6. Plaintiff cannot merely deprecate Defendant and argue that the present
motion should be denied as duplicative on the basis of CPLR Section 3211(a)(4)
which gives the Court the option to dismiss duplicative actions, not applications
which contain numerous prayers for relief, some of which may be similar to
requests made in other fora while others are clearly different. Finally, there is
nothing in the case law cited by Plaintiff that stands for the proposition that Family
Court has exclusive jurisdiction. That is not the meaning of El-Sheemy v. El-

Sheemy, 35 A.D.3d 738, 739 (2™ Dept. 2006) or of Matter of Borggreen v.

 

Borggreen, 13 A.D.3d 756, 757 (3 Dept. 2004). Plaintiffs opposition to
Defendant’s motion is defective and must be denied. Defendant has the right as a

matter of law to have the Court address this motion decided on its merits.

MITCHELL C

  

Dated: New York, New York
June 13, 2017

 
 
 

 
   

ol
ANTOR

 
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 9 of 10

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
x
EMILIE BOSAK
Plaintiff, INDEX NO. 300417/11
-against-
NOTICE OF MOTION
MANUEL P. ASENSIO,
Defendant.
xX

 

PLEASE TAKE NOTICE that upon the annexed affidavit of the
Defendant, Manuel P. Asensio, sworn to on May 10, 2017, the annexed
affirmation of Mitchell Cantor, Esq., dated May 10, 2017 and all of the
papers and proceedings had herein, the undersigned will move this Court, at
the Motion Support Office at the Courthouse located at 60 Centre Street,
Room 130, on May 24, 2017 at 9:30 o’clock in the forenoon of that day, or
as soon thereafter as counsel can be heard for an order granting Defendant:
(a) immediate visitation as per the Stipulation notwithstanding any orders to
the contrary;

(b) legal custody of his daughter Eva Asensio (henceforth the “Child”);
(c) sole decision-making authority as to matters concerning the Child’s
health, religion and education;

(d) immediate drug and alcohol testing of Plaintiff;
Case 1:18-cv-10933-RA Document 18-5 Filed 12/17/18 Page 10 of 10

(e) suspension of the Plaintiff from contact with the Child in light of the
Plaintiff's material interference with Defendant’s relationship with the Child
and Plaintiff's lascivious, solipsistic and meretricious lifestyle that has
negatively affected the Child’s welfare, and
(f) such other and further relief as this Court deems just and proper.
Pursuant to CPLR Section 2214(b), answering affidavits, if any, are
required to be served upon the undersigned at least seven days before the
return date of this motion.

Dated: New York, New York
May 10, 2017

LAW OFFICES OF MITCHELL CANTOR

By { L~
Mitchell Cantor
355 Lexington Avenue, Suite 401
New York, NY 10017
(212) 679-7820
Attorneys for Defendant

TO: Chemtob Moss & Foreman LLP
3 E. 54" Street, 16" Floor
New York, NY 10022
(212) 317-1717
Attorneys for Plaintiff
